NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                    2007-1282, -1283


                              SANITEC INDUSTRIES, INC.,

                                                      Plaintiff-Appellant,

                                            v.

                            MICRO-WASTE CORPORATION,

                                                      Defendant-Cross Appellant.



       John M. Delehanty, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., of New
York, New York, argued for plaintiff-appellant. With him on the brief was Timur E. Slonim.

       Alan B. Daughtry, Jackson Walker L.L.P., of Houston, Texas, argued for defendant-
cross appellant. With him on the brief was Richard E. Griffin.

Appealed from: United States District Court for the Southern District of Texas

Senior Judge Ewing Werlein, Jr.
                     NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                 2007-1282, -1283

                           SANITEC INDUSTRIES, INC.,

                                                      Plaintiff-Appellant,

                                         v.

                         MICRO-WASTE CORPORATION,


                                                     Defendant-Cross Appellant.



                                  Judgment
ON APPEAL from the       United States District Court for the
                         Southern District of Texas

In CASE NO(S).           04-CV-3066.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, SCHALL, and MOORE, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT


DATE: October 9, 2008                  /s/ Jan Horbaly
                                       Jan Horbaly, Clerk